United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-30505
                          Conference Calendar



WILLIE HARRISON, JR.,

                                      Plaintiff-Appellant,

versus

RICHARD L. STALDER; N. BURL CAIN; DORA RABALAIS;
DAVY KELONE; and PAUL MEYERS,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 02-CV-219-A
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Willie Harrison Jr., Louisiana prisoner # 101150, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 claim

for failure to exhaust administrative remedies in accordance

with 42 U.S.C. § 1997e.    He argues that:   (1) he exhausted the

administrative remedies that were available to him; (2) the

district court erred in determining the date on which the time

for filing a timely administrative remedy request began to run;


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30505
                                  -2-

and (3) the district court erred in relying on records from his

disciplinary appeal in determining when the time for filing a

timely administrative remedy request began to run.

     Pursuant to 42 U.S.C. § 1997e(a), prisoners must exhaust

available administrative remedies before seeking 42 U.S.C. § 1983

relief in federal court.     Underwood v. Wilson, 151 F.3d 292, 296

(5th Cir. 1998).   A review of the record reveals that Harrison

failed to timely file an administrative remedy request and,

therefore, failed to exhaust his administrative remedies.

See Days v. Johnson, 322 F.3d 863, 866-67 (5th Cir. 2003).

His argument that the district court was precluded from

reviewing the records of his disciplinary appeal is without

merit.   Because Harrison’s claims lack arguable merit, his appeal

is dismissed as frivolous.     See 5th CIR. R. 42.2.

     DISMISSED AS FRIVOLOUS.